Frazer, C. J.
A reversal is claimed in this case sdlely upon the ground that the verdict is against the evidence. The cause has been submitted to four juries, resulting in one failure to agree and three verdicts for the appellee. The first, *171for $18 85, the second, for $15, and the third, for $32 30. The cause originated before a justice.
W. W. Lilly, for appellant.
S. Green, for appellee.
In view of the foregoing history, it is difficult to believe that we are expected to set aside the verdict. There was the evidence of one witness, the plaintiff himself, which, if true, fully supported the finding. He was directly contradicted by the oath of the defendant, and the testimony of the latter was somewhat corroborated, while that of the former was not. The case turned, however, upon the credit to be given to witnesses. We can very rarely,, if ever, undertake to pass upon that question, and certainly not in a case like this. It is peculiarly a question for a jury-
The judgment is affirmed, with ten per cent damages and costs.